Case 4:18-cv-00073-JLK-JCH Document 19 Filed 05/27/20 Page 1 of 1 Pageid#: 641




                     IN THE UNITED STATES DISTRICT COURT                         MAY 27 2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

LINDA H.,                                   )
                                            )
              Plaintiff,                    )      Case No. 4:18-cv-00073
                                            )
v.                                          )      ORDER
                                            )
COMMISSIONER OF SOCIAL                      )      By: Hon. Jackson L. Kiser
SECURITY,                                   )          Senior United States District Judge
                                            )
              Defendant.                    )


       Before me is the Report and Recommendation (“R&R”) of the United States

Magistrate Judge recommending that I grant the Commissioner’s Motion for Summary

Judgment, deny Plaintiff’s Motion for Summary Judgment/Motion to Remand, and affirm

the Commissioner’s final decision. The R&R was filed on April 27, 2020, and the parties had

fourteen (14) days to file objections. No objections were filed. Accordingly, it is

ORDERED and ADJUDGED that the R&R [ECF No. 18] shall be, and hereby is,

ADOPTED in its entirety. The Commissioner’s Motion for Summary Judgment [ECF No.

16] is GRANTED, Plaintiff’s Motion for Summary Judgment/Motion to Remand [ECF

No. 14] is DENIED, and the final decision of the Commissioner is AFFIRMED. The

clerk is directed to remove this case from the active docket of the court.

       The clerk is directed to send a copy of this Order to all counsel of record and to

Magistrate Judge Hoppe.

       ENTERED this 27th day of May, 2020.


                                    ________________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
